Exhibit 99.1 Jaguar Mining Reports Q4 and FY 2010 Earnings JAG - TSX/NYSE CONCORD, NH, March 21 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE) reports its financial and operational results for the period ended December 31, 2010. The Company is also providing the date it intends to issue its preliminary Q1 2011 operating results and progress within this release. All figures are in U.S. dollars unless otherwise indicated. FY 2010 Highlights · Revenue of $170.8 million, an increase of 21% over 2009. · Net loss of $23.8 million or ($0.28) per basic and fully diluted share for the year ended December 31, 2010 compared to a net loss of $8 million or ($0.10) per basic and fully diluted share for the same period in 2009. Adjusted net loss, excluding special non-operating and non-recurring charges, totaled $12.2 million or ($0.15) per share (See Non-GAAP Performance Measures). · Gross profit of $12.4 million, a decrease of 71% from 2009, largely due to higher operating costs caused by the stronger Brazilian real and geo-mechanical operational issues at Jaguar's Turmalina mining operation. · Gold production of 137,867 ounces at an average cash operating cost of $732 per ounce compared to 148,742 ounces at an average cash operating cost of $462 per ounce during 2009 (see Non-GAAP Performance Measures). The primary reason for the decline in production was primarily attributable to the geo-mechanical problems at the Turmalina Mine during the second half of 2010. The Sabará operation has been excluded from the 2009 figures as it was placed on long-term care and maintenance during the second half of 2009. · Cash generated by operating activities totaled $19.6 million, a decrease of 39% from 2009. · Investments of $131.9 million in growth projects, an increase of 54% from 2009. · As of December 31, 2010, the Company held cash, cash equivalents and short-term investments of approximately $39.2 million. On February 9, 2011, the Company closed a $103.5 million private offering of convertible notes that increased its cash and short term investments to $119.5 million as of February 28, 2011. · Achieved underground development targets by completing 18.8 kilometers of development. · Commissioned the Caeté operation, Jaguar's third integrated mining-processing facility. Q4 2010 Highlights · Revenue of $44.6 million, an increase of 13% over 2009. · Net loss of $9.5 million or ($0.11) per basic and fully diluted share compared to a net loss of $29.4 million or ($0.36) per basic and fully diluted share in Q4 2009. Adjusted net loss, excluding special non-operating and non-recurring charges, totaled $6.4 million or ($0.08) per basic and fully diluted share compared to a Q4 2009 adjusted net loss of $3.7 million or ($0.05) per basic and fully diluted share in Q4 2009. (See Non-GAAP Performance Measures). · Gross profit of $2.8 million, a decrease of 73% from Q4 2009. · Gold production of 34,682 ounces at an average cash operating cost of $762 per ounce compared to 39,891 ounces at an average cash operating cost of $539 per ounce in Q4 2009 (see Non-GAAP Performance Measures). The decrease in production from the prior year was largely attributable to management's decision to halt ore production in the Turmalina Ore Body A due to geo-mechanical issues during the quarter and divert efforts to forward development. · Cash generated by operating activities totaled $24,000, a decrease of 98% from Q4 2009. Cash flow from operations, excluding changes in non-cash operating working capital, totaled approximately $3 million in Q4 2010 (see Non-GAAP Performance Measures). · Investments of $22.6 million in growth projects in Q4 2010, a decrease of 31% from Q4 2009. Commenting on the 2010 performance, Daniel R. Titcomb, Jaguar's President and CEO stated, "We faced a challenging year at our Turmalina and Paciência operations where both production and cash operating costs were adversely affected. Over the past eight months, our operating teams have worked diligently to improve these operations into healthier, more productive and sustainable mines. Turmalina required a change in the mining method, which we completed in early-2011. At each of our underground mines we have significantly increased the backfill systems and development of the infrastructure, adding more stopes and faces which adds to our flexibility. Through this effort, we now have between 10 and 18 months of fully developed reserves, ready for mining to support our 2011 production target. Our progress is in part tied to recent management changes implemented in the operations. We expect significant improvements as we move through 2011. As important, the successful commissioning of our new Caeté operation, the third such integrated mining complex we have built, should represent a significant source of gold production and a platform for further growth for years to come." Summary of Key Operating Results The following is a summary of key operating results. Three Months Ended Year Ended December 31 December 31 2010 2009 2010 2009 (unaudited) ($ in 000s, except per share amounts) Gold sales $ 44,554 $ 39,497 $ 170,788 $ 140,734 Ounces sold 34,134 35,944 140,530 143,698 Average sales price $ / ounce 1,306 1,099 1,215 979 Gross profit 2,777 10,363 12,420 42,583 Net income (loss) (9,474) (29,381) (23,792) (7,992) Basic income (loss) per share (0.11) (0.36) (0.28) (0.10) Diluted income (loss) per share (0.11) (0.36) (0.28) (0.10) Weighted avg. # of shares outstanding - basic 84,259,191 80,738,919 84,152,914 76,410,916 Weighted avg. # of shares outstanding - diluted 84,259,191 80,738,919 84,152,914 76,410,916 Additional details are available in the Company's filings on SEDAR and EDGAR, including Management's Discussion and Analysis of Financial Condition and Results of Operations and Consolidated Financial Statements for the year ended December 31, 2010. Q1 2011 Update of Operations The Company intends to provide an update of its preliminary Q1 2011 operating results on Tuesday, April 19, 2011. In aggregate, the Company expects to produce between 38,000 and 40,000 ounces of gold for the quarter ending March 31, 2011. The first quarter results are consistent with the initiatives the Company implemented during the second half of 2010 and its 2011 target of between 195,000 and 205,000 ounces. Non-GAAP Performance Measures The Company has included the non-GAAP performance measures discussed below in this press release. These non-GAAP performance measures do not have any standardized meaning prescribed by Canadian GAAP ("GAAP") and, therefore, may not be comparable to similar measures presented by other companies. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, these non-GAAP measures provide investors with additional information that will better enable them to evaluate the Company's performance. Accordingly, these Non-GAAP measures are intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared with GAAP. The Company has included cash operating cost per tonne processed, cash operating cost per ounce produced and cash operating margin per ounce because it believes these figures are a useful indicator of a mine's performance as they provide: (i) a measure of the mine's cash margin per ounce, by comparison of the cash operating costs per ounce to the price of gold; (ii) the trend in costs as the mine matures; and (iii) an internal benchmark of performance to allow for comparison against other mines. Additionally, the Company has provided adjusted net income, which reflects the elimination of special non-operating and certain non-recurring charges that do not reflect on-going costs in Jaguar's operations or administrative costs; and cash flow from operations, which does not reflect the change in non-cash operating working capital. The definitions for these performance measures and reconciliation of the non-GAAP measures to reported GAAP measures are set out in the following tables. Adjusted Net Loss A Non-GAAP Measure ($000s except per share amounts) Three Months Ended December 31, 2010 Year Ended December 31, 2010 Net (loss) as reported $ (9,474) $ (23,792) Adjustments: Non-cash interest expense 2,074 8,098 Additional depletion on unconverted resources - 1,800 Loss on forward derivatives 686 686 Loss on sale of Sabará inventory - 677 Write-down of Sabará operation 313 313 Adjusted net income (loss) $ (6,401) $ (12,218) Adjusted EPS $ (0.08) $ (0.15) Cash Flow From Operations Non GAAP Measure $ in thousands (except per share amounts) Three Months Ended December 31, 2010 Year Ended December 31, 2010 Cash provided by operating activities as reported Net income (loss) $ (9,474) $ (23,792) Items not involving cash: Unrealized foreign exchange (gain) loss (203) (151) Stock-based compensation 1,109 (1,571) Non-cash interest expense 2,074 8,098 Accretion expense 520 1,697 Future income taxes (981) 172 Depletion and amortization 10,746 39,322 Write down on Sabara property 313 313 Unrealized (gain) loss on forward sales derivatives (1,502) - Unrealized (gain) loss on foreign exchange contracts 509 1,111 Disposition of property - (4,625) Accretion of interest revenue (94) (188) Reclamation expenditure (51) (1,662) Cash provided by operating activities before change in non cash operating working capital 2,966 18,724 Cash provided by operating activities per share $ 0.04 $ 0.22 Cash Operating Margin per oz of gold Three Months Ended December 31, 2010 YearEnded December 31, 2010 Average sales price per oz of gold $ 1,306 $ 1,215 less Cash operating cost per oz of gold produced 762 732 equals Cash operating margin per oz of gold $ 544 $ 483 The following tables set forth certain operating data for Turmalina, Paciência and Caeté for the three and twelve months ended December 31, 2010 and 2009. Quarter Ended December 31, 2010 Operating Data Ore Processed (t 000) Feed grade (g/t) Plant Recovery rate Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 143 2.89 88% 10,275 $ 66.70 $ 899 Paciência 135 3.57 94% 13,808 61.80 628 Caeté 156 2.84 88% 10,599 63.40 804 Total 434 3.09 92% 34,682 $ 64.00 $ 762 Year Ended December 31, 2010 Operating Data Ore Processed (t 000) Feed grade (g/t) Plant Recovery rate Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 692 3.20 87% 59,481 $ 64.50 $ 774 Paciência 626 3.32 93% 59,287 60.90 670 Caeté 258 2.85 91% 19,099 63.10 792 Total 1,576 3.19 90% 137,867 $ 62.80 $ 732 Quarter Ended December 31, 2009 Operating Data Ore Processed (t 000) Feed grade (g/t) Plant Recovery rate Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 179 3.93 89% 21,184 $ 63.00 $ 523 Paciência 178 3.41 93% 18,707 59.30 556 Caeté - Total 357 3.67 91% 39,891 $ 61.20 $ 539 Year Ended December 31, 2009 Operating Data Ore Processed (t 000) Feed grade (g/t) Plant Recovery rate Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 588 4.81 89% 82,071 $ 59.60 $ 424 Paciência 646 3.42 93% 66,671 51.20 502 Caeté - Total 1,234 4.14 91% 148,742 $ 55.50 $ 462 The following tables are included in Jaguar's audited financial statements as filed on SEDAR and EDGAR. Readers should refer to those filings for the associated footnotes which are an integral part of the tables. JAGUAR MINING INC. Consolidated Balance Sheet (Expressed in thousands of U.S. dollars) December 31, 2010 December 31, 2009 Assets Current assets: Cash and cash equivalents $ 39,223 $ 121,256 Inventory 31,495 36,986 Prepaid expenses and sundry assets 24,523 19,050 Unrealized foreign exchange gains 168 1,280 95,409 178,572 Prepaid expenses and sundry assets 48,582 35,837 Net smelter royalty 1,006 1,006 Restricted cash 908 108 Property, plant and equipment 343,363 205,329 Mineral exploration projects 90,008 129,743 $ 579,276 $ 550,595 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 27,853 $ 22,892 Notes payable 26,130 5,366 Income taxes payable 16,677 15,641 Asset retirement obligations 2,167 510 Deferred compensation liability 2,436 - Other liabilities 704 - 75,967 44,409 Notes payable 141,766 126,784 Future income taxes 12,558 11,821 Asset retirement obligations 19,462 12,331 Deferred compensation liability 3,816 8,616 Other liabilities 497 738 Total liabilities 254,066 204,699 Shareholders' equity Common shares 369,747 365,667 Stock options 13,054 14,762 Contributed surplus 42,762 42,028 Deficit (100,353) (76,561) 325,210 345,896 Commitments Subsequent events $ 579,276 $ 550,595 JAGUAR MINING INC. Consolidated Statements of Operations and Comprehensive Loss (Expressed in thousands of U.S. dollars, except per share amounts) Year Ended December 31, 2010 Year Ended December 31, 2009 Year Ended December 31, 2008 Gold sales $ 170,788 $ 140,734 $ 93,657 Production costs (119,124) (74,287) (53,610) Stock-based compensation (482) (600) (24) Depletion and amortization (38,762) (23,264) (12,669) Gross profit 12,420 42,583 27,354 Operating expenses: Exploration 3,553 3,079 3,536 Stock-based compensation (2,053) 10,644 1,238 Administration 20,600 16,411 12,571 Management fees 1,131 1,604 854 Amortization 560 452 264 Accretion expense 1,697 786 490 Other 5,051 2,440 379 Total operating expenses 30,539 35,416 19,332 Income (loss) before the following (18,119) 7,167 8,022 Loss on forward derivatives 686 - 318 Loss (gain) on forward foreign exchange derivatives (1,391) (2,642) 2,623 Foreign exchange gain (1,697) (17,307) (2,477) Interest expense 16,638 28,847 11,584 Interest income (3,870) (4,203) (3,850) Gain on disposition of property (6,794) (2,043) (452) Write down on Sabará property 313 3,522 - Other non-operating expenses - 145 - Total other expenses 3,885 6,319 7,746 Income (loss) before income taxes (22,004) 848 276 Income taxes Current income taxes 1,616 4,979 6,172 Future income taxes (recovered) 172 3,861 (1,640) Total income taxes 1,788 8,840 4,532 Net loss and comprehensive loss for the year (23,792) (7,992) (4,256) JAGUAR MINING INC. Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) Year Ended December 31, 2010 Year Ended December 31, 2009 Year Ended December 31, 2008 Cash provided by (used in): Operating activities: Net loss and comprehensive loss for the year $ (23,792) $ (7,992) $ (4,256) Items not involving cash: Unrealized foreign exchange gain (151) (3,227) (3,471) Stock-based compensation (1,571) 7,962 1,262 Non-cash interest expense 8,098 15,320 1,982 Accretion of interest revenue (188) - - Accretion expense 1,697 786 490 Future income taxes (recovered) 172 3,861 (1,640) Depletion and amortization 39,322 23,716 12,933 Write down on Sabará property 313 3,522 - Amortization of net smelter royalty - - 219 Unrealized loss (gain) on foreign exchange contracts 1,111 (3,701) 4,102 Gain on disposition of property (4,625) - - Reclamation expenditure (1,662) (328) - Change in non-cash operating working capital Inventory 8,064 (11,106) (4,361) Prepaid expenses and sundry assets (12,607) (13,612) (14,200) Accounts payable and accrued liabilities 4,960 9,707 423 Current taxes payable 1,036 7,015 5,107 Deferred compensation liabilities (546) - - 19,631 31,923 (1,410) Financing activities: Issuance of common shares, special warrants and warrants, net 2,895 114,294 105,803 Shares purchased for cancellation - - (6,381) Settlement of forward derivatives - - (14,500) Decrease (increase) in restricted cash (800) 2,998 (4) Repayment of debt (4,158) (84,614) (18,654) Increase in debt 31,099 118,204 3,848 Other long term liabilities 463 738 - 29,499 151,620 70,112 Investing activities Mineral exploration projects (29,275) (25,200) (37,087) Purchase of property, plant and equipment (102,089) (60,300) (52,210) Proceeds from disposition of property 1,250 - - (130,114) (85,500) (89,297) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents (1,049) 2,653 (4,556) Increase (decrease) in cash and cash equivalents (82,033) 100,696 (25,151) Cash and cash equivalents, beginning of year 121,256 20,560 45,711 Cash and cash equivalents, end of year $ 39,223 $ 121,256 $ 20,560 Conference Call Details The Company will hold a conference call tomorrow, March 22 at 10:00 a.m. EDT, to discuss the results. From North America: International: Replay: From North America: International: Replay ID: Webcast: 800-392-9307 213-416-2192 800-675-9924 213-416-2185 www.jaguarmining.com A presentation will be available prior to the call on the Company's homepage at www.jaguarmining.com. About Jaguar Mining Jaguar is a junior gold producer in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais and is developing the Gurupi Project in northern Brazil in the state of Maranhão. Based on its development plans, Jaguar is one of the fastest growing gold producers in Brazil. The Company is actively exploring and developing additional mineral resources at its approximate 256,300-hectare land base in Brazil. Additional information is available on the Company's website at www.jaguarmining.com. Forward Looking Statements This press release contains a forward-looking statement, within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws, concerning the Company's belief that Caeté should represent a significant source of gold production for years to come. Forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, or performance to be materially different from any future results or performance expressed or implied by the forward-looking statements. These factors include the inherent risks involved in the exploration and development of mineral properties, the uncertainties involved in interpreting drilling results and other geological data, fluctuating gold prices and monetary exchange rates, the possibility of project cost delays and overruns or unanticipated costs and expenses, uncertainties relating to the availability and costs of financing needed in the future,uncertainties related to production rates, timing of production and the cash and total costs of production, changes in applicable laws including laws related to mining development, environmental protection, and the protection of the health and safety of mine workers, the availability of labor and equipment, the possibility of labor strikes and work stoppages and changes in general economic conditions.Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking information, there may be other factors that cause actions, events or results to differ from those anticipated, estimated or intended. This forward-looking statements represents our view as of the date of discussion. The Company anticipates that subsequent events and developments may cause the Company's views to change. The Company does not undertake to update any forward-looking statements, either written or oral, that may be made from time to time by or on behalf of the Company subsequent to the date of this discussion except as required by law. For a discussion of important factors affecting the Company, including fluctuations in the price of gold and exchange rates,uncertainty in the calculation of mineral resources, competition, uncertainty concerning geological conditions and governmental regulations and assumptions underlying the Company's forward-looking statements,see the "CAUTIONARY NOTE" regarding forward-looking statements and "RISK FACTORS" in the Company's Annual Information Form for the year ended December 31, 2010 filed on System for Electronic Document Analysis and Retrieval and available at http://www.sedar.com and the Company's Annual Report on Form 40-F for the year ended December 31, 2010 filed with the United States Securities and Exchange Commission and available at www.sec.gov. %CIK: 0001333849 For further information: Investors and analysts: Bob Zwerneman Vice President Corporate Development and Director of Investor Relations 603-224-4800 bobz@jaguarmining.com Media inquiries: Valéria Rezende DioDato Director of Communication 603-224-4800 valeria@jaguarmining.com CO: Jaguar Mining Inc. CNW 19:05e 21-MAR-11
